                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

  LOCO BRANDS, LLC d/b/a DIRECT           §
  TEK,                                    §
                                          §
        Plaintiff,                        §
                                          §
  v.                                      §      CASE NO. 6:18-CV-69-JDK-KNM
                                          §
  BUTLER AMERICA, LLC, and                §
  FRONTIER COMMUNICATIONS                 §
  CORPORATION,                            §
                                          §
        Defendants.                       §

           ORDER ADOPTING REPORT AND RECOMMENDATION
               OF UNITED STATES MAGISTRATE JUDGE

       This action was referred to United States Magistrate Judge K. Nicole Mitchell

pursuant to 28 U.S.C. § 636. Docket No. 2. The Report and Recommendation of the

Magistrate Judge (Docket No. 231, the “Report”), which contains her findings,

conclusions, and recommendations regarding Defendant Frontier Communications

Corporation’s (“Frontier”) Renewed Motion for Summary Judgment (Docket No. 140)

has been presented for consideration. The Report recommends denying Frontier’s

motion. Frontier filed written objections. Docket No. 245.

       The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge

of the court shall make a de novo determination of those portions of the report or

specified proposed findings and recommendations to which objection is made.”). The

Court conducting a de novo review examines the entire record and makes an



                                         1
independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79

F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28

U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen days).

      Having reviewed Frontier’s objections de novo, the Court concludes that the

objections are without merit and that the findings and conclusions of the Magistrate

Judge are correct.    Accordingly, it is ORDERED that Frontier’s objections are

OVERRULED and that the Magistrate Judge’s Report (Docket No. 231) is

ADOPTED as the opinion of this Court. Frontier’s Motion for Summary Judgment

(Docket No. 140) is DENIED.

       So ORDERED and SIGNED this 31st day of March, 2020.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                           2
